Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 1 of 23 PAGEID #: 154




                                                 2:20-mj-374
     Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 2 of 23 PAGEID #: 155



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In the Matter of the Criminal Complaint:

United States of America
         v.
Larry Dean Porter
9418 Lick Run Lyra Road
Wheelersburg, Ohio 45694

                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


I, Michael A. Harey, a Special Agent with the Federal Bureau of Investigation, Columbus
Resident Agency, being first duly sworn, hereby depose and state as follows:

        1.      I, Special Agent Michael A. Rarey (your affiant), make this affidavit in support of
a criminal complaint to arrest for violation of Title 18 United States Code Sections 1591(a),
 159l(d), 1594(a), 225l(a), and 1512 (a)(2)(C), (c)(2) and (k) - sex trafficking of children,
attempted sex trafficking of children, obstructing, attempting to obstruct, or otherwise interfering
with the enforcement of§ 1591 (a), production of child pornography, and witness
tampering/conspiracy to witness tamper. Since this affidavit is being submitted for the limited
purpose of securing an arrest warrant, your affiant did not include each and every fact known
concerning this investigation. Your affiant did not withhold any information or evidence that
would negate probable cause. Your affiant set forth only the facts that are believed to be
necessary to establish probable cause that Larry D. PORTER committed the violations listed
above.
        2.      I am a Special Agent with the FBI assigned to the Cincinnati Division and I have
been a Special Agent since October 2008, having worked on counterterrorism investigations and
public corruption investigations as a Special Agent. I am currently assigned to the FBI Child
Exploitation Task Force, investigating matters involving the online exploitation of children and
child pornography. I have made arrests and have executed search warrants pertaining to these
types of investigations. Prior to becoming a Special Agent with the FBI, I served as a U.S.
Border Patrol Agent for approximately five years and a Federal Air Marshall for approximately
five years; having begun my federal law enforcement career in February 1998. While performing
my duties as a Special Agent, I have participated in various investigations involving computer-
related offenses and have executed numerous search warrants, including those involving searches
and seizures of computers, digital media, software, and electronically stored information. I have
received both formal and informal training in the detection and investigation of computer-related
offenses. As part of my duties as a Special Agent, I investigate criminal child exploitation and
child pornography violations, including the illegal production, distribution, transmission, receipt,
      Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 3 of 23 PAGEID #: 156



and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A and
sex trafficking offenses in violation of 18 U.S.C. § 1591.

         3.     In approximately April of 2019, the FBI began investigating Larry Dean
PORTER. The investigation was initiated due to reports from several sources in the Portsmouth
and South Webster areas who indicated that PORTER was involved in sexually abusing minors,
and that such abuse was occurring with the consent of the minors' parents who were receiving
illegal controlled substances from PORTER. After conducting several interviews, the
investigation stalled because additional witnesses could not be interviewed without risking that
PORTER would learn of the investigation.

         4.     In March of 2020, the investigation into PORTER's drug and sex trafficking
activities was revived through information obtained from the Jackson County Sheriff's Office
(JCSO). PORTER was arrested by the JCSO on March 10, 2020, as the result of a human
trafficking sting operation, and was indicted in the Jackson County Court of Common Pleas on
March 16, 2020, on one count each of Attempted Rape and Involuntary Servitude, in violation of
Ohio Revised Code sections 2905.32(A)(2) and 2923.02(A). During the subsequent
investigation since PORTER's arrest and ongoing detention, your affiant has determined that he
has attempted to commit sex trafficking of children, has sex trafficked children, has produced
child pornography, has obstructed or attempted to obstruct the investigation into his sex
trafficking activities, and has tampered with witnesses and/or conspired to do so.

    A. Attempted Sex Trafficking of Children

        5.     In early March of2020 a Confidential Human Source (CHS1) approached JCSO
detectives regarding information she had about PORTER. Since approximately January 2020
and on numerous occasions, CHS 1 has provided reliable information to law enforcement
regarding potential criminal activity of others. 1

        6.       According to CHS1, PORTER had contacted CHSI via telephone in
approximately 2013, and offered to provide CHS1 with narcotic pills in exchange for allowing
PORTER to "babysit" CHSI 's significant other's 2-year-old child. CHSI explained that
PORTER used the term "babysit" to refer to the time he spent with children during which he
sexually abused them or took sexually explicit images of them. In subsequent interviews with
CHS1 after PORTER's arrest, s/he indicated thats/he first met PORTER through a significant
other who purchased marijuana from PORTER. CHS 1 also obtained both marijuana and
narcotic pills from PORTER in the past.

     7.     To corroborate the information provided by the CHS1, the JCSO detective had
CHS1 make a controlled contact with PORTER via Facebook Messenger, in which CHS1 was to


1
  CHS 1 bas worked with JCSO in the past and was in the process of assisting law enforcement in exchange for
assistance with charges being faced by her boyfriend.
                                                        2
      Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 4 of 23 PAGEID #: 157



inform PORTER that CHS1 could make a 7-year-old child available to engage in sexual activity
with PORTER.

       8.      Beginning on March 9, 2020, PORTER exchanged Facebook Messages with
CHS1 regarding plans to meet with the 7-year-old girl in exchange for $80 in cash. Your affiant
reviewed screen captures of the Messenger communications between CHS 1 and PORTER that
were created by law enforcement officers who accessed and reviewed CHS1 's Facebook
account. The communications began on Monday, March 9, 2020, at approximately 1:30 in the
afternoon, when CHS1 sent a message saying "Dean." PORTER responded later that evening
saying "hello," and an ongoing conversation ensued the following day:



                                  Hey can I come see u rve gotta talk to u aboot
                                  something just between us

                                                         Or could u come to oalc/lill




      I guess I can slide up

      where at in oak hill

      or u could come 11ere



 ·•   it don't matter


                                                                 Giovanis in oalch1II



      wat time

      I ain't bein set u;> am i



                                                                              •••


                                                  3
Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 5 of 23 PAGEID #: 158




        \'WW.facebook.com/messages/t/larry.porter 313924

                                                                         •     Eric.a   Hoae   CTl!ate    : ;



           •     Larry Porter


               wat time

               I ain't bein set up am i


         .     I have to aslc




                                                                                                -*'''
         •     is it bad news


                                                      No I h,we a friend that has something you might
                                                      be interested in do u remember what I came out
                                                      and talked to u about before trading and I flaked
                                                      out on u

                                                      And rve got a hi cash 1f u possibly had some
                                                      blues




               I don't have a thing right now

               sorry

               I really can't figure out wat we were talkin about

         .f    11otorcycles or wat


                                                     I mean we could do cash or set up for another
                                                     day u wanna Just meet an eat

                                                                             My rnends daughter is lonely




                                                                                                   •••
                                                     4
Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 6 of 23 PAGEID #: 159




  'jwww.facebook.com/messages/Vlarry.porter.313924

                                                              ..&, Enca     Ho111e   Crtate   :;:




         t     Larry Porter

                                          day u wanna just meet an eat

                                                                          .....      -




     .f      ohgod


                                                       Larry missed your video chat.
                                                          r e,c..i·   4 ;c~rn

                                                                       Call Again



     f       now old is this girt


                                          7 dean I trust you and I don t want ,t being
                                          som<?body else that might hurt her I l·now u have
                                          e.xpenence babys,tting



             oh lord

             I don't no


                                          Okay well u wanna get some food and maybe
                                          meet her and rt u don t tnink ur up for it 111 buy ya
                                          lunch Im l:.inda counting on ya the moms strung
                                          out and I m worned wnat s gonna napoen I love
                                          ya Deano I 1:now I can trust u



             goSJ1, don't no wat to do.



                                                                                         • ••


                                                      5
     Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 7 of 23 PAGEID #: 160




             'www.faceboolc.com/ messages/ tflarry.porter.313924



                    f     Larry Porter



                        gosh, I don't no wat to do.

                j       i'm under investagt ion now




                                                                                                       What happened
                                                                                                                          ca
                        the law down he~ has been in to set me up

                f,      for kids


                                                                I swear dean then como:c to oal:h,11 that a,n·t ur
                                                                county

                                                                              Me and u c.;n tall,; v.,thout her   ,1   u want



                        Is yr guy goin t o b there wi th u ?


                •       well


                                                                I'd never do that u have always been good to me
                                                                always and no he's at ~,ori..



                        bout wat time

                        frank is on his way here, so it'll have to be after




        9.
               f.       that




                CHS l and PORTER engaged in further conversations regarding a time and
                                                                                                                       ....
location to meet, with PORTER inquiring how long CHS1 would have custody of the child. As
depicted in the screenshots below (redacted to protect the privacy of the child), CHS1 indicated
that she could keep the child with her for a while, and that the child's mother was "strung out on
h bad," then sent a picture of the child, and explained the situation further, after which she and
PORTER negotiated a price:




                                                                     6
Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 8 of 23 PAGEID #: 161




  1ww1,.,•Jacebook.com/messages/t;larry.porter 313924

                                                                       4',   &ica   Ho•e     Cr~ate     :...:



      f      Larry Porter


                                                   rm 5till here I just cant get to u rn have to just
                                                   keep her with me as long as I can I guess




    .f ,   now is she on dope or t he mom


                                                                          Just holler when u   can m1::et


                                                                                            +,P::H::F
     f,    is she needing a place to stay or wat


                                                   Shes 7 moms loolong to sell her tor smack
                                                   basically and I was hoping you could help



           wat does that stuff go fo r

    f,     40


                                                                                        She wants 100

                                                                    For all night or 50 a day after that



                                                                                                 •••

                                                       7
Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 9 of 23 PAGEID #: 162




      ·www.facebook.com/messages/t/larry.porter.313924

                                                                       ,4 Erica     Hoae     Cr.at e   1{

            •     Larry Porter


                                                                                       fi:%fi:IMH•
                                                                     For all mght or SO a day after that




        f,      mignt swing 80


                                                                          Ole let me tall: to her one sec

                                                                     Later tonight I can come 1i u want




                kkool

                u gonna b involed

        •       or r u just gonna drop her off


                                                       stay Jay w1ll o home from work: but I can
                                                 I can t
                                                 mate sure she s comfortable o4 I leave her with u
                                                 1i ,ve take her to McDonald s or something first
                                                 get her to i..:now u ya l'.now




                drive thru

                lei

                how she gonna get home

        .f      u comin to get h er


                                                 rn pier. her up   at ur house yeah we can take here
                                                 thru the drive t hru and drive arouno  w1tn her or


                                                                                                 •••

                                                    8
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 10 of 23 PAGEID #: 163




             \I.WW.face book.com/m essages/t/larry.porter.31 3924




                    f       Larry Porter



                                                               111 p1cl hef up at ur house ye3r, 11e can ta~e ho:'e
                                                               thru tre dnve thl\J and dnvl! arouno with   •e, o•
                                                               sometlling so 11e aren t r19'1t out ,n pubhc



                t       i'm sated


                                                                                   Dea~ I ,r, no! selling u up duce



                'f      hooe u ain't w ooon with the po lice or law


                                                              I swear 1 1\0\Jld have no I easor to do that yc.u ve
                                                              ne,er done anything to rr,e I "" iust loo• mg out
                                                              10• ner ur not a baa guy cean I I rov. u ove I id~ u
                                                              WC'Uldn t 'lsn her thats y thought o' u Im not
                                                              ,ettm9 u uo



                        k

                t       oaut 7:30 oJc


                                                              Mom said see wants u ro be gentle b< she s a
                                                              vir;1n and 1 1·.Mo\\ 1f SM tat<!S ner somcwnere tn
                                                              oort;mouth they m19•.1 mess ner up for t1fe tiut
                                                              f,1c0ona:d s tr c,a,h1II you can p,c1. me a'Kl ner up
                                                              ano eat ma~ dr,ve by bU'JS or sometr ,ng then




                                                                                                            . ,.,
                                                              drop me tia.:I'. ctt at my car




       10.    As the meeting plan was finalized, CHSl informed PORTER that the child had
engaged in sexual acts previously, but had never had sexual intercourse. She further explained to
PORTER that the child knew that she would get a gift for engaging in the sexual acts, and that
CHS 1 would buy the child something the following morning after she picked the child up from
PORTER' s house and PORTER paid CHSl.

        11.    On March 10, 2020, CHSI arrived at the agreed meeting location, McDonald' s in
Oak Hill, Ohio, which is located in the Southern District of Ohio, to meet with PORTER.
PORTER pulled into the parking lot, exited his vehicle and approached CHS 1 inside of
McDonald's. The two engaged in a brief conversation, which was recorded via a device that
JCSO had provided to CHS1. Agents reviewed that audio recording and found much of the
conversation to be inaudible due to background noise inside the McDonalds. However, at one
point, PORTER could be heard saying something to the effect that he would be done around
                                                                           9
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 11 of 23 PAGEID #: 164



midnight and then asked if he could text CHS 1. Based on the plans that were established during
the Facebook Messenger chats with CHSl, your affiant believes that this statement indicates that
PORTER was going to take the fictitious child to engage in sexual activity and would return the
child to CHS 1 around midnight.

         12.    Shortly thereafter, PORTER was arrested by JCSO and informed of his Miranda
Rights. PORTER indicated he understood and was willing to speak with JCSO Detectives.
PORTER admitted to knowing why he was being arrested. PORTER stated he only agreed to
meet with CHS 1 to make sure the minor girl wasn't hungry and claimed that he gave CHS 1 $10
to get the child some food and was proceeding to leave the McDonald's prior to being arrested.
PORTER was transferred to JCSO for processing. At the time of PORTER's arrest, he was
found to have $80 in cash on his person and a cellular phone was seized from his vehicle.

         13.    On March 10, 2020, an FBI agent also interviewed PORTER. PORTER was
informed of his Miranda Rights and he agreed to speak. PORTER admitted that he knew he was
being interviewed because of the arrangements to meet the CHSl at McDonald's with the 7-
year-old girl. PORTER stated he communicated with CHS 1 via Facebook Messenger, utilizing
his Facebook user name "Larry PORTER," on his desktop computer located at his residence,
9418 Lick Run Lyra, Wheelersburg, OH 45694, which is located in the Southern District of
Ohio. The following day, PORTER signed consent to search forms allowing FBI agents to search
his residence and any computers or computer related media found in his residence. Based on this
consent, FBI Agents and members of the JCSO and Scioto County Sheriff's Office (SCSO)
searched PORTER's residence on March 11, 2020. Numerous computers, hard drives and other
digital devices were found throughout the residence. Officers also noticed a very strong odor of
marijuana, although only a very small amount of a leafy green substance appearing to be
marijuana was found.

   B. Child sexual abuse, child sex trafficking and production of child pornography

        14.     As discussed above, prior to PORTER's arrest by JCSO, the FBI had obtained
information from various sources indicating that PORTER has sexually abused numerous
children in Scioto County, potentially for decades. After PORTER's arrest, your affiant
reviewed the information previously obtained from those sources, interviewed additional
witnesses, suspects and victims, and obtained additional information from local law enforcement.
One of the sources that initially provided information to law enforcement was CHS2, who had
direct access to children and family in the Scioto County community where PORTER resided.
CHS2 had observed children who were believed to have been previously abused by PORTER
grow up and take their own children to PORTER in exchange for drugs and money. CHS2 was
able to provide specific examples of children who said they were taken to PORTER's house, and
other children that CHS2 observed to have signs of physical abuse after the local child protective
services agency began investigating allegations that those children were being abused by
PORTER. CHS2 also discussed two named individuals who told CHS2 that PORTER possessed


                                               10
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 12 of 23 PAGEID #: 165



child pornography, thought to be on flash drives, and that PORTER would go to extremes to
conceal the existence of the drives.

        15.    The information obtained from CHS2 led law enforcement to additional
individuals who had information regarding PORTER's prior sexual abuse of minors. In August
of 2019, agents from the FBI and Ohio Bureau of Criminal Investigations (BCI) interviewed
VICTIM 1, an adult who resided with PORTER for approximately seven years when she was a
minor. VICTIM 1 stated that her mother became addicted to drugs that PORTER exposed her to,
including norco, klonopin, valium, Percocet, oxy, and marijuana, and that she observed multiple
drug addicted parents bring their children to PORTER's house. VICTIM 1 was able to provide
the name of one specific adult female and the name of the female's minor daughter, who she
knew had been sexually abused by PORTER in exchange for drugs for the mother. VICTIM 1
also described trips she took with PORTER to Columbus, during which she observed PORTER
exchange money for drugs.

        16.    VICTIM 1 further revealed that PORTER had also sexually abused her when she
was a child. The abuse began with PORTER masturbating in front of VICTIM 1, but later
involved PORTER forcing VICTIM 1 to masturbate him herself, and eventually progressed to
oral and vaginal sex. Several years prior to the oral and vaginal sexual abuse, PORTER had
begun giving VICTIM 1 drugs and alcohol. VICTIM 1 became drug addicted by the time she
was 15 years old, but has stopped using drugs since she left Ohio several years ago.

        17.     VICTIM 1 stated that PORTER hid cameras in the living room of his residence to
record her performing sexual acts. VICTIM 1 stated that she had seen files on PORTER's
computer that depicted PORTER having intercourse with her, and multiple files from when she
was younger and PORTER would masturbate over her. VICTIM 1 described finding several
similar folders on the desktop of PORTER's computer: one contained videos that PORTER had
downloaded, one of which depicted two children, maybe 8 years old "messing around;" and a
webcam folder that contained the videos of PORTER engaging in sexual activities with VICTIM
1. The last sexual encounter VICTIM 1 had with PORTER was in 2008, when she was
approximately 15 years old. She further indicated that she did not report the abuse while she was
living with PORTER because she was afraid for the safety of her mother and brother.

        18.     VICTIM I further described that PORTER had a "trapped door" located inside of
his residence, in which she believed that he stored marijuana and related drug distribution items.
VICTIM 1 stated the door was located in the living room area under the carpet where the
residence was adjoined together.

       19.     VICTIM 1 also discussed an associate of PORTER's, who later became known to
law enforcement and is described below as CHS3. According to VICTIM 1, CHS3 suspected
that PORTER was abusing VICTIMl and also would have first-hand knowledge of PORTER's
abuse of other minor girls.



                                                11
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 13 of 23 PAGEID #: 166



        20.    Based on the information obtained from CHS1, CHS2, VICTIM 1, and other
individuals, agents searched SCSO records for any reports regarding allegations of sexual abuse
by PORTER. Agents discovered a report from February 2009, from the Adult Protective
Services (APS), providing information regarding a victim of sexual assault, VICTIM 2.
VICTIM 2 had provided APS information regarding physical and sexual abuse he suffered at the
hands of PORTER from the time VICTIM 2 was nine years old until May 2008. VICTIM 2
reported that PORTER anally penetrated VICTIM 2 and forced VICTIM 2 to perform oral sex
on PORTER. VICTIM 2 also stated that PORTER had sexually assaulted the VICTIM 2's
sibling, VICTIM 1 (as described above) by having intercourse with her. VICTIM 2 reported
PORTER also had sex with the VICTIM 2' s girlfriend, a 14-year-old female.

       21.      According to SCSO documents, in March 2009, VICTIM 2 met with SCSO
deputies and reiterated to them that PORTER had been raping him since he was 7-years-old.
VICTIM 2 also stated that PORTER had threatened to kill VICTIM 2, VICTIM 1, and their
mother if VICTIM 2 disclosed the abuse to anyone. PORTER had a gun and had shot off several
rounds at the time he made this threat to VICTIM 2.

         22.    According to conversations with SCSO detectives, both VICTIM 1 and VICTIM
2 later recanted their allegations against PORTER.

        23.     VICTIM 1 and VICTIM 2 were interviewed again by your affiant in May of
2020. VICTIM I confirmed what she had said during her initial interview, and also stated that at
least one of PORTER' s two younger daughters was present at PORTER' S residence when
PORTER kissed VICTIM 1 and claimed that VICTIM 1 was his girlfriend. VICTIM 1 was still
a minor at that time. VICTIM 2 confirmed that he also resided with PORTER as a child, and
that PORTER physically and sexually abused him, including oral and anal rape, beginning when
VICTIM 2 was six years old and continuing until VICTIM 2 moved out of PORTER's house
when VICTIM 2 was approximately thirteen years of age. VICTIM 2 also observed several
women visiting PORTER at his residence, and PORTER would make VICTIM 2 leave the
residence when two of those women, identified below as SUSPECT #3 and the mother of
VICTIM 5, would come to the residence with their minor children. VICTIM 5 and her mother
were the individuals that VICTIM 1 had previously identified by name as individuals who visited
PORTER's residence in order for the minor child to be sexually abused in exchange for drugs
given to the mother.

        24.    Returning to the days immediately following PORTER's arrest by the JSCO,
information was provided to law enforcement by CHS3, a person known to have direct visible
access to PORTER's residence, who has known PORTER for decades, and who VICTIM 1 said
had first-hand knowledge of PORTER's sexual abuse of children. CHS3 provided information
about PORTER's two oldest daughters, Denna and Crystal Porter, and other friends of PORTER
making numerous trips to PORTER' s residence and surrounding property and taking items from
the residence and property. CHS3 further indicated that PORTER' s two eldest daughters were
seen outside the residence digging holes in the ground surrounding PORTER's residence. CHS3

                                              12
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 14 of 23 PAGEID #: 167



also confirmed the existence of a trap door in PORTER's residence, and was able to provide a
more specific location regarding that trap door.

        25.     On March 20, 2020, agents obtained and executed a search warrant at PORTER's
residence, based on the information provided by CHS3 and another source, indicating that
additional evidence of criminal offenses was still located at the residence. During the search,
agents located the trap door described by VICTIM I and CHS3. The open hole that the trap door
led to was empty, as were several other storage areas and spaces above ceiling tiles. There was
no longer any detectable odor of marijuana in the residence.

        26.      Officers searching the property observed the area described by CHS 3 where
Deanna and Crystal Porter were observed digging. Officers dug in that area and located a 2GB
SD memory card held within a sealed glass jar. Forensic examination of that device revealed the
presence of three images depicting an identified adult female sexually assaulting a minor female
child (VICTIM 3). One of the images depicted VICTIM 3 nude on a bed with her legs toward
the camera and her nude genitalia in the very center of the photograph. The nude body of an
adult female was visible sitting beside child. The second image depicted the same nude child in
the same position, with the adult female leaning over her such that her face was visible. The
third image depicted the back of the head of the adult female leaning over the genital area of
VICTIM 3, appearing that the adult female was performing oral sex on the child. The
background of the images clearly show that they were taken inside the bedroom of PORTER's
residence. Upon review by SCSO detectives, the identity of both the adult female and VICTIM
3 depicted in the photos was confirmed. CHS 3 had previously informed local officials that
PORTER had forced this identified female to perform sexual acts on her child while PORTER
recorded it, in exchange for drugs.

         27.    On March 21, 2020, the identified female depicted in the photographs described
above (hereinafter SUSPECT #1) was arrested on local charges of Rape. At the time of her
arrest, SUSECT# I initially made voluntary disclosures regarding the identity of the child
depicted in the pictures described above.

        28.    During a subsequent recorded interview, SUSPECT #1 was informed of her
Miranda Rights and waived those rights. She then disclosed the following, amongst various
other things about PORTER and his associates:
               • SUSPECT #1 initially met PORTER in approximately 2008, when she began
                   purchasing marijuana from him;
               • SUSPECT #1 subsequently started using, what she described as "H," which
                   your affiant believes means heroin;
               • PORTER always had pain pills, some of which he sold, but most of which he
                   "kept for his girls";
               • Beginning in approximately 2008 and continuing for numerous years,
                   PORTER made SUSPECT #1 do sexual things, first with him, then with other
                   females, including minor females, in exchange for marijuana, cash cigarettes,
                   and what she described as "30's", which she said were pain pills, including
                                               13
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 15 of 23 PAGEID #: 168



                  oxycodone, that she took in order to avoid using heroin and PORTER
                  frequently recorded the sexual acts;
              •   PORTER's sexual abuse progressively became more forceful, and he told her
                  that he made the recordings of the sex acts so that she and the other women
                  could never tell on him or else they would also get in trouble;
              •   SUSPECT #1 named numerous additional adult females who obtained drugs
                  from PORTER in exchange for sexual acts with him and with other females,
                  including the minor children of the adult females;
              •   On one occasion, SUSPECT #1 walked into PORTER's residence and
                  observed him touch the nude breast and genitalia of a minor child known to
                  SUSPECT#!
              •   SUSPECT #1 was aware of PORTER sexually abusing VICTIM 1 and
                  VICTIM 2, because they both informed her of the abuse;
              •   SUSPECT #1 walked into PORTER's residence on one occasion in
                  approximately 2008, and observed an adult female known to her engaging in
                  sex acts with her minor daughter while PORTER watched and masturbated;
              •   SUSPECT #1 was shown the pictures that were recovered from PORTER's
                  SD card. She identified herself and the child who she estimated to be 7 or 8
                  years of age at the time the pictures were taken; stated that PORTER took the
                  photos in approximately late 2012 to early 2013; the sex acts occurred in
                  PORTER's bedroom; and in one of the pictures, an item visible on her arm
                  was duct tape that he placed there to force her to actually touch the child's
                  genitalia;
              •   PORTER got pain pills from an identified individual who arranged for the
                  pills to be brought in from Florida;
              •   Frank Andrews was an associate of PORTER' s, who exchanged drugs for sex
                  with drug-addicted females, including SUSPECT #1, and PORTER would
                  sometimes sell pills to Andrews;
              •   SUSPECT #1 also identified David Cole as an associate of PORTER's who
                  had sex with the drug-addicted women that PORTER was controlling through
                  his drug provision;
              •   PORTER utilized phones, including landlines, cell phones and social media,
                  to communicate with her and other drug addicted parents to arrange meetings
                  with the parents and their minor children for the exchange of drugs and cash
                  for sexual activity with or by the minor children;
              •   SUSPECT #1 observed things that PORTER was looking at on the internet,
                  which included pictures of children being sexually abused.

        29.    Two of the adult females that SUSPECT #1 had identified as obtaining drugs
from PORTER in exchange for providing their minor children to be sexually abused were
arrested on March 21 and 22, 2020 and charged with Complicity to Commit Rape or Rape.
SUSPECT #2 admitted that she exchanged sex with her children (VICTIMS 3 and 4) by
PORTER and SUSPECT #1 for drugs and money. SUSPECT #3 admitted to law enforcement
that she exchanged sex with children she had access to for drugs she received from PORTER.
                                              14
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 16 of 23 PAGEID #: 169



Both women admitted that they either provided their minor children to PORTER for sexual
purpose~ or engaged in sex acts with their minor children at PORTER's direction, in exchange
for drugs, including Oxycodone and marijuana, and cash.

        30.    VICTIM 3 and VICTIM 4 were forensically interviewed on March 23, 2020.
VICTIM 3, who was born in 2008, confirmed that she was anally and vaginally penetrated by
PORTER, that SUSPECT #1 was sometimes involved in the abuse, that PORTER sometimes
took pictures of her while she was nude and/or engaged in sex acts, that she was depicted in the
pictures recovered from the SD card found on PORTER's property, and that SUSPECT #2 (her
mother) and SUSPECT #1 received drugs and money from PORTER. VICTIM 3 also revealed
that she was given "candy" by PORTER and described the candy as a white pill. VICTIM 4 did
not make any disclosures to the forensic interviewer, claiming that "nothing happened" and she
was a virgin. However, when VICTIM 4 spoke to law enforcement officers and agents, VICTIM
4 also admitted that she had been sexually abused by PORTER in exchange for her mother,
SUSPECT #2, receiving pills and money, and that PORTER had sometimes recorded the abuse.
She also confirmed that SUSPECT #1 had been involved in the abuse. PORTER had also
provided her with some sort of pills, but she only pretended like she took them. Both VICTIM 3
and VICTIM 4, as well as VICTIM 5, who indicated that she did not remember being abused by
PORTER, but recalled being at his residence and claimed she might have traumatic memory loss,
confirmed that they observed visual recording devices within PORTER's residence. As
indicated above, both VICTIM 1 and VICTIM 2 have indicated that they know that VICTIM 5
was taken to PORTER's residence by her mother and was sexually abused by PORTER in
exchange for drugs for the mother.

        31.    Corroborating the above information from SUSPECT #1, SUSPECT #2, VICTIM
3 and VICTIM 4, your affiant reviewed Facebook conversations obtained via a search warrant
served on Facebook for the content of PORTER's account, which revealed conversations
between SUSPECT #2 and PORTER that confirmed that SUSPECT #2 received narcotics from
PORTER and that SUSPECT #2 coordinated sex with VICTIM 3 and VICTIM 4 in exchange for
narcotics and money. For instance, on April 4, 2019, SUSPECT #2 wrote to PORTER, "Are we
coming over today? They thought we was staying over there yesterday." PORTER responded,
"Don't have much money right yet. Only 42 bucks right now. Poor little darlings." SUSPECT
#2 responded, "We coming over since we didn't last night. They been wanting to lol. Nothing
being aggravated by the girls they are wanting to come over lol." On April 8, 2019, PORTER
wrote to SUSPECT #2 indicating he had Oxycodone, "I got some 1O's." SUSPECT #2
responded, "Yeah. How much we ain't got no money." PORTER responded "17." On April 9,
2019, the conversation continued, "We coming over today. The girls want to come over."
PORTER responded, "don't have much bucks, let me check an c." Later on the same day
PORTER wrote to SUSPECT #2, "got 46 bucks but I get the feelin they [VICTIM 3 and
VICTIM 4] don't wanta play anymore." SUSPECT #2 responded, ''No they was just confused
the other day." On April 18, 2019, PORTER was discussing VICTIM 3 and VICTIM 4 coming

                                              15
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 17 of 23 PAGEID #: 170



over the next day after school, culminating in PORTER asking, "They good and horny?" On
April 22, 2019, SUSPECT #2 wrote to PORTER asking if PORTER was picking up SUSPECT
#2, VICTIM 3 and VICTIM 4 that day. PORTER responded asking, "r they goin through all the
way today? By theirself." SUSPECT #2 responded, "I been talking to them about it." PORTER
responded, "Treid of being teased lol." SUSPECT #2 responded, "I been talking for 2 days."
PORTER then directed that they start walking to the specified business where, as will be further
detailed below, was a common location for PORTER to pick up SUSPECT #2, VICTIM 3 and
VICTIM 4. On April 26 2019, PORTER and SUSPECT #2 discussed a sexual encounter
PORTER had with VICTIM 3 and VICTIM 4 the night before. PORTER wrote, "bet [VICTIM
4] feels good today after last night." SUSPECT #2 responded, "Oh yeah lol." PORTER then
asked, "Wonder why she won't go back by herself." Then he wrote, "boy oh boy [VICTIM 4]
sure got off good last night." SUSPECT #2 responded, "Yeah she did twice." PORTER
responded, "yippers." On May 25, 2019, SUSPECT #2 and PORTER discussed VICTIM 3's
and VICTIM 4's willingness to continue to have sex with PORTER. PORTER initiated the
conversation by saying, "Morning, guess the girls don't wanna come over anymore eh?"
SUSPECT #2 responded, "Well [VICTIM 3] is off of it now and [VICTIM 4] just don't wanna
go back by her self." PORTER asked, "Wonder why?" SUSPECT #2 responded, "I don't know
something about she likes it when I help she just feels more comfortable." Again on June 2, 2019
PORTER wrote to SUSPECT #2, "wish I had some pussy." SUSPECT #2 responded, "lol they
been wanting to come over," meaning VICTIM 3 and VICTIM 4. On July 13, 2019, PORTER
and SUSPECT #2 discussed meeting up so SUSPECT #2 could buy some "10s and 20s," which
your affiant believes are oxycodone. Within this conversation PORTER also requested
SUSPECT #2 bring either VICTIM 3 or VICTIM 4 saying, "and the one by herself."

         32.     On March 21, 2020, during a jail call between PORTER and Denna Porter, Denna
made PORTER aware that law enforcement found a glass jar found with digital devices in it.
PORTER the asked, "they found the glass jar?" Denna responded, "yeah, they found a glass jar
filled." PORTER responded, "Well, all they found was some girl eatin' pussy" PORTER then
specifically named SUSPECT #1 was in the image. PORTER then laughed and said, "no big
deal." When Denna asked who should she not trust and who knew about the glass jar, PORTER
said CHS3 knew and he again said, "it was just some girl eatin' pussy anyhow." PORTER then
said, "I don't take no faces, so no worries." Continuing to talk about the glass jar, PORTER said
he told CHS3 about it and said, "you probably tried to dig it up too, remember... thought it was
money?" Denna responded, "yeah, well, I went tried to go get, try to find that money." PORTER
replied, "yeah, well it wasn't money, it was just some little old flash drive of a thing and it's just
got [SUSPECT #1] eatin' pussy." Denna and PORTER continued their discussion about who to
trust and who not to trust. Denna indicated it was CHS3 who told her to dig for money and
thought he was trying to get her into trouble. PORTER told Denna she could trust Dave, meaning
Dave Cole. Later in the call, Denna told PORTER she discussed with CHS3 what was in the
glass jar, and CHS3 told Denna names of who was on the SD card, but then said they should not
discuss it on the phone. Based on PORTER's description to Denna about what was on the SD

                                                 16
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 18 of 23 PAGEID #: 171



card, your affiant knows the SD card PORTER described and the SD card law enforcement
found buried on the property are one and the same.

        33.    On April 20, 2020, an interview was conducted with CHS 6 and CHS 7, the
owners/operators of a business that is located near where SUSPECT #2, VICTIM 3 and VICTIM
4 reside. CHS 6 and CHS 7 provided knowledge of SUSPECT #2 and her children, VICTIM 3
and VICTIM 4, being picked up at a location near their property. CHS 6 and CHS 7 have direct
knowledge of who PORTER is and observed PORTER interact with VICTIM 3 and VICTIM 4.
CHS 6 observed VICTIM 3, VICTIM 4, SUSPECT #2, and SUSPECT #2's boyfriend, being
picked up at CHS 6's business by PORTER in a blue and grey Camaro. CHS 7 indicated it had
been going on for a long time, and right up until PORTER was arrested. CHS 7 also observed a
male in a grey El Camino come by and pick up SUSPECT 2, her boyfriend, VICTIM 3, and
VICTIM 4. Your affiant knows PORTER's co-conspirator, Frank Andrews, to drive a grey El
Camino, matching the description provided by CHS 7.

        34.     Further corroborating the aforementioned information that PORTER and Frank
Andrews used to pick up SUSPECT #2, VICTIM 3 and VICTIM 4 for PORTER to have sex
with the victims, your affiant obtained information through a search warrant served on Facebook
for the content of PORTER's account that revealed conversations between PORTER and
SUSPECT #2. On April 7, 2019, PORTER wrote, to SUSPECT #2, "pick u up at the [CHS 6 &
7 business] at 4." On April 18, 2019, PORTER asked SUSPECT #2, "5 till 4 at [CHS 6 & 7
business]? Hey. U here. [SUSPECT #2 boyfriend] gonna pick u up on his way home?"
SUSPECT #2 then responded, "Pick us up from your house. I guess he can." PORTER then told
SUSPECT #2, "talk to VICTIM 3. Tell her to let it go in." SUSPECT #2 responded, "Ok. We are
here." Your affiant believes the reference to "it" is PORTER's penis. On April 19, 2019,
SUSPECT #2 wrote, "We are here. I thought you was coming by." PORTER responded, "what
time you leave from there?" SUSPECT #2 responded, "I'm not sure for the next while though."
PORTER responded, "men frank b there shortly. 20 mins maybe. Or so."

        35.      A review of search warrant returns from Facebook for PORTER's Facebook
account revealed numerous conversations with many of PORTER's co-conspirator's family and
associates, wherein he discussed his sexual abuse and interest in VICTIM 3 and/or VICTIM 4.
For instance, on July 24, 2020, PORTER send a Facebook messenger text to his daughter
Barbarajoe Porter that included an image of VICTIM 4. Referencing the image, PORTER told
Barbarajoe, "this is my girlfriend, please don't show anyone ok." Barbarajoe responded, "really.''
PORTER then said, "isn't she pretty." Barbarajoe responded, "I told u not to talk to me about
that shit u realize ur grand daughter is probably the same age." PORTER responded, "lol, but
she not my granddauther. I couldn't b with my own family." Barbarajoe then said, "I know but
she's young dad shit there's still good looking ones that's over 18. I know I was just saying the
age guber." PORTER then said, "that's true but this 1 is stoned dead in love.'' On April 4, 2020,
PORTER had a messenger conversation about VICTIM 3 and VICTIM 4 with Dave Cole.

                                               17
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 19 of 23 PAGEID #: 172



PORTER wrote, "I just lied to [SUSPECT #2], back me up, I told her I don't have enough gas to
come get em and take em home. Told her <lave was bringing me out a can of gas and then will
see." He continued, "yeah, they wanted to come over this morning at 8. [VICTIM #2's
boyfriend] was gonna drop em off and take em back home whien I get done with em lol. Man it's
hard to turn down pussy. Lol" Cole later wrote, "Well did the girls make it." PORTER
responded, "yippers and gone." Cole responded, "lol." On April 25, 2020, PORTER wrote to
Cole, "VICTIM 4 wants to come over so bad she not going to 4 H this evening." Cole
responded, "LOL." Cole then asked, "Are you there." PORTER responded, "am right now. But
I'm fixin to get my thing wet. lol. u no." Again on June 30, 2019, PORTER wrote to Cole, "man
that [VICTIM 4] sure is a hottie ain't she." Cole responded, "Yeah she sure is." PORTER
continued in reference to VICTIM 4, "lives from day to day I can't get her outta my head. I hope
to marry that l." On August 23, 2019, PORTER again wrote to Cole, "I ain't horny now." Cole
responded with a thumbs up image. PORTER continued, " [VICTIM 4] this time, put it all over
me. She got off 8 times." Cole responded with another thumbs up image. PORTER continued to
talk about VICTIM 4's recent visit saying, " beds wet. Gonna have to wash my sheets." On
September 13, 2019, PORTER wrote to Cole in reference to VICTIM 3, "had me some 11 yr old
last night.Uno who." On October 7, 2019, PORTER wrote to Cole in reference to having sex
with another female, "the only thing that could stop me from ridin is if [VICTIM 4] wants to
come over. Lol. Getting some pussy." On October 15, 2019, PORTER again wrote to Cole,
"[VICTIM 3] skiped school today n wants to come over." Cole responded, "Oh yeah." PORTER
responded, "yeah." On October 16, 2020, PORTER wrote to Cole, "just took [VICTIM 5] back
to webster. Loi." Cole responded. "lol.'

   C. Obstruction of a sex trafficking investigation and witness tampering/conspiracy

        36.     As indicated above, two of PORTER's daughters, Crystal and Denna Porter, as
well as associates of PORTER's, Dave Cole and Frank Andrews, were observed at PORTER's
residence in the days after PORTER's arrest. Records from the JCSO jail indicated that Crystal,
Denna and Dave Cole visited PORTER on March 14, 2020, near to the time that they were
observed at PORTER's property. In light of the evidence that was found buried in PORTER's
yard and the statements by numerous co-conspirators, witnesses and victims regarding the
frequency with which PORTER recorded sexual abuse of minors, your affiant has reason to
believe that other devices containing such recordings were at some point in PORTER's residence
or buried in the surrounding property. Search warrants were executed at the residences of
Denna, Crystal, Cole and Andrews on March 24, 2020, in an attempt to locate any such devices
that they may have removed from PORTER's residence after his arrest. No child pornography
that PORTER produced has been found to date, but discs containing child pornography were
found in both Andrews and Cole's residences. All of the individuals were interviewed at the
time the search warrants were executed at their residences, and all denied removing any digital
devices from PORTER's residence. However, communications recovered from their cell phones
and from the content of their Facebook accounts that were obtained via search warrant suggests
that they did in fact remove such devices from PORTER's residence:

                                              18
Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 20 of 23 PAGEID #: 173




     • In Facebook conversation on March 12, 2020 that was recovered from Crystal' s
         phone, Crystal discussed with another associate of PORTER,                     the
         activities occurring at Porter's residence that day. Crystal asked, "Have the cops
         been to his house yet, and did Denna get in the house?"              responded,
         "Yes they [law enforcement] took all the computers and ad cards." Crystal asked,
         "Cards?"             responded, "Yes Denna and Frank and Dave and Ashley are
         packing shit now." Crystal asked, "What are they packing?"               responded,
         "SD memory cards forvphones or cameras."
     •   In order to follow up on information Denna Porter provided at the time the search
         warrant was executed at her residence, your affiant and another agent went to
         Denna's residence on May 5, 2020. During that interview, Denna informed
         agents that when she was at Porter's residence on or about March 12, 2020, Dave
         Cole had given her a black coffee container that contained various digital devices.
         Denna consented to agents taking the coffee container, which was found to
         contain numerous RAM drives and an 8GB SD card. A forensic examination of
         the SD card revealed a file that was created when the card was connected to a
         Windows-operating system to view the contents of the card. That file was created
         on March 17, 2020 at approximately 1:49 PM, showing that the card was
         connected to a computer using a Windows operating system at that date and time.
         The card also contained approximately four child pornography video titles that
         had been deleted in 2018. However, your affiant was able to recover and view
         one of the videos and confirmed that it depicted child pornography. A forensic
         examination of Denna's cellular telephone, revealed the following March 17,
         2020, conversation that occurred between Denna and Crystal between
         approximately 6:41 PM and 6:43 PM over Facebook messenger:

                o       Denna: Nothing on that
                o       Crystal:?
                o       Denna: From earlier
                o       Denna: Nothing on it
                o       Denna: Just regular stuff
                o       Crystal: Oh
                o       Crystal: Damn
                o       Crystal: Would been nice if it was lol


         Your affiant believes this conversation was about the SD card that agents
         discovered in Denna's possession on May 5, 2020, that Denna accessed the SD
         card on March 17, 2020 to verify if the SD card contained evidence of Larry Dean
         Porter's sexual activity with children and that Denna shared her findings about the
         SD card with Crystal on the same day. Your affiant believes Crystal was

                                         19
        Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 21 of 23 PAGEID #: 174



                     displaying her disappointment that the SD card did not contain the evidence they
                     were looking for.

         37.     In light of other actions that PORTER has taken in an attempt to thwart the
ongoing investigation of his activities, as described below, combined with the fact that three of
the four individuals present at PORTER's residence visited him at the jail near in time to their
visits to his residence, your affiant believes that PORTER directed one or more of the above-
described individuals to remove digital devices from his residence.

        38.    The FBI has obtained recordings of phone calls that PORTER has made since he
has been incarcerated at the Jackson County jail and three letters he sent from the jail. These
calls show that he has been attempting to have his family members and associates lie under oath,
convince other witnesses to lie to law enforcement, or to convince sources not to provide
information to law enforcement.

        39.    On March 17, 2020, PORTER made a call to Denna Porter, during which Crystal
Porter and Frank Andrews also communicated with PORTER. During his conversation with
Andrews, the following exchange occurred:

           PORTER: Hey man you need to be witness for me. You saw what was wrote on that
                     thing, right?
           Andrews: Yeah. Right.
           PORTER: You can come up here and be a witness for me then. You tell Mike.2
           Andrews: I will.
           PORTER: You need to talk to Mike and let Mike know too. Cause you seen right on
                     there what was said. Remember I told em, I said hey you need to get this kid
                     in a safe place. Remember that?
           Pause
           Andrews: Yeaaaah, I (pause)
           PORTER: Yup
           Andrews: I try and remember

       40.     During various communications between Crystal, Denna and                     they
discussed their belief that CHS3 was one of the individuals responsible for PORTER's arrest.
PORTER also believed that CHS3 was working with law enforcement and in recorded calls that
he made from jail, he suggested to Denna Porter and his cousin, Wayne Porter, that they find
ways to prevent CHS3 from continuing to provide information to law enforcement:
           a. On April 8, 2020, PORTER spoke with Wayne Porter, and Wayne said he had a
               long talk with Denna and Crystal and that they were both worried about what
               CHS3 was trying to do, and they asked Wayne what they should do. As Wayne
               and PORTER discussed CHS3's mental state and their belief that CHS3 had a
               firearm, Wayne assured PORTER that he "got some things working there, trying

2
    "Mike" is a reference to Porter's attorney, Mike Mearan.
                                                          20
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 22 of 23 PAGEID #: 175



                to take him down." Wayne further described to PORTER that Wayne had driven
                by PORTER's residence recently and given CHS3 a "good hard scour."
           b.   In a conversation with Denna on April 9, 2020, PORTER suggested that she
                contact law enforcement about a gun that CHS3 allegedly carried in order to get
                him put in jail.
           c.   In a call on April 10, 2020, Wayne suggested to PORTER that CHS3 was "in this
                a little deeper than we think."
           d.   In a call on April 12, 2020, Denna told PORTER that she believed that CHS3 was
                "working with the law."
           e.    In a call on April 13, 2020, PORTER discussed CHS3 with Wayne, and told
                Wayne, "Go out and make sure that idiot don't do something. If you have to put a
                slug in that son-of-a-bitch."

        41.     In a recorded call that PORTER placed on April 17, 2020, he asked Denna for her
home address so that he could send her a letter because there was something he wanted to tell her
but didn't want to say it over the phone. Denna stated that jail staff would read his letters, and
PORTER stated that they did not read outgoing mail, according to what he was told. PORTER
further stated that he just wanted Denna "to go out there and do something."

        42.      Based on this April 17 phone call, in early May your affiant spoke with officials
at the Jackson County Sheriffs Office about monitoring mail sent by PORTER from the jail. A
clerk at the jail informed your affiant that PORTER had not placed any mail into the jail's postal
system during the time he had been incarcerated there.

        43.     In a call PORTER placed to Denna on April 22, 2020, he inquired whether Denna
had received the letter he sent. Denna confirmed that she had received it that day. PORTER
asked Denna to do what the letter said. Denna said "Well, I can't go back out there with the
kids." She further stated that she let CHS3 read the letter and he said not to. She said she did not
want PORTER mad at her, but she couldn't do it because "they're trying everything they can just
to get me in trouble," and she didn't want to lose her kids.

         44.    Based on this information, a second search warrant was obtained for Denna's
residence. During the execution of that search warrant, Denna informed agents that she had
turned the letter over to PORTER' s attorney, Mike Mearan. Your affiant went to Mearan' s
office and inquired about the letter. Mearan turned the letter over to your affiant. Review of the
letter revealed that PORTER requested that Denna go to his house and bleach his bed as well as
other items in his house. PORTER had previously been informed by Deena, via recorded jail
conversation that PORTER's daughter in law believed that the FBI had taken all of his bedding
to test for DNA. Your affiant believes that this conversation led PORTER to believe that law
enforcement was going to return to test his bed as well.

       45.    After this issue arose with the first letter that was sent without law enforcement's
knowledge, officials at the Jackson County jail began monitoring PORTER's outgoing mail in
accordance with jail policies as outlined in jail manuals and handbooks that are provided to

                                                21
    Case: 2:20-cr-00095-SDM Doc #: 23 Filed: 06/23/20 Page: 23 of 23 PAGEID #: 176



inmates. Two letters were opened and taken into the possession of jail officials. Your affiant
was later provided with copies of these letters. The first letter was addressed to PORTER's
daughter-in-law and listed PORTER' s name in the return address. This letter requested that the
daughter-in-law tell SUSPECT #2 that he had not gotten her in trouble, and that it was in fact
SUSPECT #1 that had gotten SUSPECT #2 in trouble. PORTER also requested that the
daughter-in-law track down VICTIM 1 and VICTIM 2, and ask VICTIM 1 not to go against him
at trial. The second letter was addressed to Denna, and the name in the return address was
Russell. Your affiant believes Jeffrey Russell to be an inmate in the Jackson County Jail with
PORTER, and that PORTER used Russell's name to evade law enforcement' s detection of this
letter. In the letter, Denna was given a phone number for CHS 1 and told to contact CHS 1 and
offer CHSI $500 to get the Jackson County Detective to drop the case.

        46.       Based upon the above information, your affiant believes there is probable cause
to believe Larry D. PORTER has committed violations of Title 18 United States Code Sections
1591(a), 1591(d), 1594(a), 2251(a), and 15I2(a)(2)(C), (c)(2) and (k), sex trafficking of children;
attempted sex trafficking of children; obstructing, attempting to obstruct, or otherwise interfering
with the enforcement of§ 159 I(a); production of child pornography; and witness
tampering/conspiracy to witness tamper. Therefore, your affiant respectfully requests this court
issue a criminal complaint and arrest warrant.




Sworn to and subscribed before me this 22nd day of May, 2020 .



                  .v ~
Chelsey M Vascura
United Stat s Magistrate Judge
United States District Court
Southern District of Ohio




                                                22
